DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/31/2020 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amber M Beckley on (Reg. No. 72,874).

EXAMINER’S AMENDMENT
In the claims:
Please cancel claims 5, 7, 20, 22.

Claim 1.	 (CURRENTLY AMENDED) A computer-implemented method of associating activity indications associated with activities of a user with items, the method executable by a server, the method comprising:
accessing, from a non-transitory computer-readable medium, past activity indications associated with past activities of the user at least one network resource;
	accessing, from the non-transitory computer-readable medium, item indications associated with the items, at least one of the item indications being associated with a text stream and at least one of the item indications being associated with an image file;
	generating past activity features associated with the past activity indications;
determining a past activity feature vector corresponding to the past activity features;
	generating text features associated with the text stream;
	determining a text feature vector corresponding to the text features;
mapping the past activity feature vector and the text feature vector in a first multidimensional space to generate a text feature space, the text feature space reflecting associations between the past activity indications and the text stream;
	generating image features associated with the image file;
	determining an image feature vector corresponding to the image features;

combining the text feature space and the image feature space to generate a user item space, the user item space reflecting associations between the past activity indications and the items, thereby allowing associations between the past activity indications and the items even though at least one of the items is only associated with a single one of a text feature and an image file; 
storing, in the non-transitory computer-readable medium, the user item space;
receiving current activity indications associated with current activities of the user at a network resource;
generating current activity features associated with the current activity indications;
determining a current activity feature vector corresponding to the current activity features; and
mapping the user item space and the current activity feature vector in a third multidimensional space to identify one of the items to be associated with the user, identifying the one of the items to be associated with the user being based on a distance between the one of the items and a location of the current activity feature vector in the user item space, 
the first multidimensional space, the second multidimensional space and the third multidimensional space defining a same multidimensional space.
Claim 5.	(CANCELED) 
Claim 7.	(CANCELED) 
Claim 10.	(CURRENTLY AMENDED) The method of claim 1, wherein [[a]] the distance between a first one of the items and a second one of the items represented in at least one of the text feature space, the image feature space and the user item space reflects whether the first one of the items and the second one of the items were previously presented to the user during a same navigation session of the network resource.

Claim 11.	(CURRENTLY AMENDED) The method of claim 1, wherein [[a]] the distance between a first one of the items and a second one of the items represented in at least one of the text feature space, the image feature space and the user item space reflects a number of navigation sessions separating the presentation of the first one of the items to the user from the presentation of the second one of the items to the user.

Claim 16.	(CURRENTLY AMENDED) A computer-implemented system for associating activity indications associated with activities of a user with items, the system comprising:
	a non-transitory computer-readable medium;
	a processor configured to perform:

accessing, from the non-transitory computer-readable medium, item indications associated with the items, at least one of the item indications being associated with a text stream and at least one of the item indications being associated with an image file;
generating past activity features associated with the past activity indications;
determining a past activity feature vector corresponding to the past activity features;
		generating text features associated with the text stream;
		determining a text feature vector corresponding to the text features;
mapping the past activity feature vector and the text feature vector in a first multidimensional space to generate a text feature space, the text feature space reflecting associations between the past activity indications and the text stream;
		generating image features associated with the image file;
		determining an image feature vector corresponding to the image features;
mapping the past activity feature vector and the image feature vector in a second multidimensional space to generate an image feature space, 
combining the text feature space and the image feature space to generate a user item space, the user item space reflecting associations between the past activity indications and the items, thereby allowing associations between the past activity indications and the items even though at least one of the items is only associated with a single one of a text feature and an image file;
storing, in the non-transitory computer-readable medium, the user item space;
receiving current activity indications associated with current activities of the user at a network resource;
generating current activity features associated with the current activity indications;
determining a current activity feature vector corresponding to the current activity features; and
mapping the user item space and the current activity feature vector in a third multidimensional space to identify one of the items to be associated with the user, identifying the one of the items to be associated with the user being based on a distance between the one of the items and a location of the current activity feature vector in the user item space, 
the first multidimensional space, the second multidimensional space and the third multidimensional space defining a same multidimensional space.

Claim 20.	(CANCELED) 
Claim 22.	(CANCELED) 
Claim 25.	(CURRENTLY AMENDED) The system of claim 16, wherein [[a]] the distance between a first one of the items and a second one of the items represented in at least one of the text feature space, the image feature space and the user item space reflects whether the first one of the items and the second one of the items were previously presented to the user during a same navigation session of the network resource.

26.	(ORIGINAL) The system of claim 16, wherein a distance between [[a]] the first one of the items and a second one of the items represented in at least one of the text feature space, the image feature space and the user item space reflects a number of navigation sessions separating the presentation of the first one of the items to the user from the presentation of the second one of the items to the user.

Allowable Subject Matter

Claims 1, 6, 8-11, 16, 21, 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                     /FATIMAP.MINA/Examiner,ArtUnit2159                                                                                                                                                                                                        









/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159